Title: To George Washington from Harriot Washington, 12 October 1794
From: Washington, Harriot
To: Washington, George


        
          Hare Wood [Va.] October 12th 1794
        
        Mr Madison’s going to Philadelphia has afforded me an opportunity of writing to my dear and Honor’d Uncle, which I have with pleasure accepted. I wrote to you a few days before I left Fredericksburg, to beg your permission to visit brother George, but having a conveyance sooner than I expected, was obleiged to leave it without receiving an answer, which I hope has not met with your disapprobation; brother George is very much indispo[s]ed at present, but I am in hopes will soon recover. immediately on that’s taking place, I shall leave Berkley, My Sister and the rest of the family are well, I am very much pleas’d with her, she appears to be a good woman. I have heard that Aunt Lewis has been extremely ill, since I left her and is very much reduced. which makes me more anxious to se her, but I must depend entirely on brother George’s goodness for getting down.
        
        I din’d with Uncle Charles the other day, he enjoy’s much better health now than he has for many year’s past. Mr and Mrs Madison have given me a very pressing invitation, to spend the winter with them in Philadelphia, and to return with them to Fredericksburg in the spring, they were very anxious for it. beg’d me to write to you to ask your consent, and insisted on waiting untill I hear’d from you, but I was affraid it would displease you and so declin’d it, as my obligation’s are of such a nature to My dear Uncle, that I would not for the world do any thing that I thought would offend him although I should have been much pleas’d at going with them as I think Mrs Madison a charming woman I never saw one that I was more delighted with I am very much attached to her indeed.
        Brother George and his Lady join me in love to you and Aunt Washington. I am my dear and Honor’d Uncle Your affectionate Neice
        
          Harriot Washington.
        
      